     Case 2:19-cv-00865-TLN-KJN Document 30 Filed 09/14/20 Page 1 of 3


 1   David S. Barrett, SBN 209986
     Email: david@dsblawoffice.com
 2   LAW OFFICE OF DAVID S. BARRETT
     615 10th Street
 3   Sacramento, CA 95811
     Phone: (916) 440-0233
 4   Fax: (916) 440-0237
 5   Counsel for Defendants BIONICA, INC.,
     TRINA HEALTH LLC, GREGORY FORD
 6   GILBERT and TREVOR GILBERT
 7
     ROBERT E. KOHN, SBN 200373
 8   Email: rkohn@kohnlawgroup.com
     KOHN LAW GROUP, INC.
 9   100 Wilshire Blvd., Suite 700
     Santa Monica, CA 90401
10   Phone: (310) 917-1011
     Fax: (310) 917-1001
11
     Counsel for Plaintiff
12   PORTESCAP INDIA PVT LTD
13
14
                        UNITED STATES DISTRICT COURT
15
                      EASTERN DISTRICT OF CALIFORNIA
16
                                    SACRAMENTO
17
18 PORTESCAP INDIA PVT LTD, an             CASE NO.: 2:19-CV-00865-TLN-KJN
   India private company limited by
19 shares,
                                           STIPULATION AND ORDER RE:
20                   Plaintiff,            DISCOVERY DISPUTE OVER
                                           DEFENDANTS’ FAILURE TO
21   vs.                                   RESPOND TO DISCOVERY
22   BIONICA, INC., a Nevada               [Discovery Matter]
     corporation; TRINA HEALTH LLC,
23   a Nevada limited liability company;
     GREGORY FORD GILBERT;
24   TREVOR GILBERT; and DOES 1-
     10, inclusive,
25
                      Defendants.
26
27
28

                     STIPULATION RE: DISCOVERY DISPUTE
     Case 2:19-cv-00865-TLN-KJN Document 30 Filed 09/14/20 Page 2 of 3


 1         Pursuant to Rule 37(a)(3)(B) of the Fed. R. Civ. P., the parties respectfully
 2   stipulate and request the Court to order that Defendants Bionica, Inc., Trina Health
 3   LLC, Gregory Ford Gilbert and Trevor Gilbert be compelled to provide the
 4   following discovery no later than September 14, 2020:
 5
 6      1. Service of a written response to Plaintiff’s First Set of Interrogatories dated
 7         July 31, 2020, signed by counsel under Rule 26(g) and verified under oath
 8         by each of the Defendants, containing a complete and straightforward
 9         answer to each of the interrogatories, without objection.
10      2. Production to Plaintiff Portescap India Pvt. Ltd. of all documents within the
11         possession, custody or control of the Defendants that are responsive to
12         Plaintiff’s First Set of Requests for Production of Documents and Things
13         dated July 31, 2020.
14      3. Service of a written response to Plaintiff’s First Set of Requests for
15         Production of Documents and Things, signed by counsel under Rule 26(g),
16         stating that all responsive documents have been produced as requested and
17         without objection.
18
                                      Respectfully submitted,
19
     Dated: September 7, 2020         LAW OFFICE OF DAVID S. BARRETT
20
                                      By:/s/ David S. Barrett
21                                           David S. Barrett
22                                    Counsel for Defendants BIONICA, INC., TRINA
                                      HEALTH LLC, GREGORY FORD GILBERT
23                                    and TREVOR GILBERT
24
25   Dated: September 7, 2020         KOHN LAW GROUP, INC.
26                                    By:/s/ Robert E. Kohn
                                             Robert E. Kohn
27
                                      Counsel for Plaintiff PORTESCAP INDIA PVT
28                                    LTD
29
                   STIPULATION RE: DISCOVERY DISPUTE                            -1-
30
     Case 2:19-cv-00865-TLN-KJN Document 30 Filed 09/14/20 Page 3 of 3


 1   IT IS SO ORDERED.
 2   Dated: September 14, 2020
 3
 4
     port.865
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                  STIPULATION RE: DISCOVERY DISPUTE                      -2-
30
